Citation Nr: 1403762	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-34 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a hearing in June 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The Board remanded this case several times to the RO via the Appeals Management Center (AMC) for further development.  The Board denied his claim in June 2012 and he appealed his case to the U. S. Court of Appeals for Veterans Claims, the Court granted the parties' Joint Motion for Remand. 


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with PTSD and major depressive disorder.  The reports from Drs. W. K. and E. G. show that it was likely that the March 1969 in-service treatment for anal venereal warts was indicative of a sexual assault, and that his behavior following the reported date of the assault supports the conclusion that it occurred.  The positive nexus opinions from Drs. W. K. and E. G., and from therapists A. G. and D. M., provide probative evidence of a link between the in-service sexual assault and the Veteran's current PTSD and major depressive disorder.  Service connection is granted.  38 C.F.R. § 3.303, 3.304 (2013). 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


